Citation Nr: 1416085	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as caused or aggravated by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1968 until August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Currently, the RO in Portland, Oregon has jurisdiction of the case.  

The Veteran and his spouse appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012.  

In December 2012 the Board remanded the issue on appeal, as well as the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, for further development.  There has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

During the pendency of the appeal, a March 2013 rating decision granted service connection for peripheral neuropathy of the right upper extremity and for the left extremity (diagnosed as carpal tunnel syndrome) and assigned both extremities a noncompensable evaluation effective March 3, 2008; followed by a 30 percent disability rating effective January 28, 2013, for the right upper extremity, and a 20 percent disability rating effective January 28, 2013, for the left upper extremity.  Thereafter, in a May 2013 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and of the left extremity and assigned an initial non compensable evaluation for both extremities, effective March 3, 2008; an evaluation of 10 percent from October 1, 2008; and an valuation of 20 percent from January 28, 2013, bilaterally.  Thus, the Board finds that all benefits sought on appeal relating to the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have been resolved and these issues are no longer in appellate status before the Board. 

This appeal was processed using the paperless claims processing system.  An April 2014 review of the electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran reveals that in December 2013, additional evidence, consisting copious private medical records, was added to the VBMS file after the most recent Supplemental Statement of the Case (SSOC) was issued on December 13, 2013.  The VBMS file also contains an Expedited Processing/30-Day Waiver form signed by both the Veteran and his representative dated in December 2013.  Therefore this evidence need not be referred for initial consideration by the Agency of Original Jurisdiction (AOJ), requiring a remand.  See 38 C.F.R. § 20.1304.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's unit identified as 2nd Bn, 32nd Inf, 7th Infantry Division is one of the units recognized by the Department of Defense as having sustained exposure to herbicides in Korea between April 1, 1968 and August 31, 1971, therefore in-service exposure to herbicides including Agent Orange is presumed. 

2.  Hypertension is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Korea. 

3.  Hypertension was not manifested during service or during the first post-service year; it is not shown to be causally or etiologically related to service including exposure to herbicides presumptively sustained therein. 

4.  The preponderance of the evidence of record is against a finding that the Veteran's hypertension was caused, aggravated by, or otherwise related to, any service-connected disorder.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active service, may not be presumed to have been so incurred, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in April 2008, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in April 2008, prior to the initial adjudication of the claims in November 2008.  Thereafter, the RO adjudicated the claim in a Statement of the Case (SOC) issued in March 2010, and in Supplemental SOCs issued in May and December 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records, including private medical reports and VA records, have been obtained and associated with the file.  In addition lay statements have also been added to the file along with contentions and arguments provided by the Veteran.  In December 2013, additional evidence was added to the file which was accompanied by a waiver.

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in 2009 and 2013, with an addendum opinion provided in December 2013.  The Veteran has not maintained that any of these examinations or opinions are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

The Veteran presented testimony at a travel Board hearing held in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2012 hearing, the service connection issues on appeal were identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorders.  The undersigned also elicited testimony regarding the Veteran's claimed in-service and/or post-service events that he contends have caused his alleged disorders as well as statements regarding his history of symptoms and treatment, to the current time.  The elements of service connection that the RO has determined missing were also discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Background

The Veteran filed an original service connection claim for hypertension in March 2008. 

The STRs include a January 1968 enlistment examination report which revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 124/70 was made.  A discharge examination report of July 1969 also reflects that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 125/70 was made.  A later examination report of 1973 for reserve retention purposes reflects that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 120/74 was made.  The records are entirely negative for any complaints, findings or diagnosis relating to hypertension. 

The file contains private medical records from Kaiser Permanente dated from 1975 to 2008 received in May 2008.  An entry dated in January 1976 indicates that the Veteran's blood pressure was shown to be increased on some prior occasions (not at Kaiser) and needed to be checked.  Blood pressure readings of 120/80 and 110/70 were made and an assessment of normal blood pressure was made.  When seen in March 1976, a blood pressure reading of 126/90 was made.  A diagnosis of essential hypertension is shown in a March 1980 record, at which time a blood pressure reading of 160/106 was made.  Mild obesity was also noted at that time.  Records show that the Veteran was treated and followed for diagnosed hypertension from 1980 forward.  In April 1986, the Veteran was treated for symptoms of blurred vision; at that time diabetes mellitus was diagnosed.  

In a letter dated October 6, 2009, Dr. J.A. stated that the Veteran had diabetes,  hypertension and erectile dysfunction and opined that these conditions were all interrelated, explaining that diabetes accelerates atherosclerosis which contributes to hypertension and is a primary cause through different mechanisms of his erectile dysfunction.  

A VA diabetes examination was conducted in November 2009.  The history indicated that the Veteran served in Korea and had Agent Orange exposure acknowledged related to the DMZ area.  The history also reflected that diabetes mellitus was diagnosed in 1986 as a result of a one-day stay in the hospital when he presented with the complaints of blurry vision, polyuria and flu-like symptoms.  He was found at that time to have a blood sugar of approximately 600 and was begun on insulin which he has remained on to this date.  On examination, blood pressure readings were 138/78 and 147/75.  Diabetes mellitus type 2 since 1986 was assessed.  The examiner opined that she did not feel that essential hypertension was due to diabetes mellitus nor could she find any evidence that it was aggravated by it.  

In a March 2010 rating decision, service connection was established for diabetes mellitus type II with non proliferative retinopathy and erectile dysfunction associated with herbicide exposure, for which an initial 20 percent evaluation was assigned effective from March 3 2007.  The RO explained that the Veteran's DD Form 214 reflected that he served in the 2d Battalion, 32nd Infantry, 7th Infantry Division during the period January 10 1968 to August 15 1969, and that the Department of Defense had identified this unit as one that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Exposure to herbicides was conceded on this basis.  It was also observed that Kaiser Permanente treatment records show a diagnosis of and treatment for diabetes mellitus type II since 1986.  The RO explained that therefore, although not shown in service, service connection for diabetes mellitus type II with non proliferative retinopathy and erectile dysfunction, has been granted on the basis of presumption.  

In March 2012, the Veteran provided testimony at a travel Board hearing.  At that time, he stated that diabetes had initially been diagnosed in 1984, and thought that hypertension had initially been diagnosed in 1996.  Testimony established that the Veteran was not a physician.  The Veteran indicated that in 1996 or 1997, he was told by a doctor that hypertension was related to diabetes mellitus, as a residual of exposure to Agent Orange.  

In December 2012, the Board remanded the case, finding that a new VA examination was necessary to determine whether the Veteran currently has hypertension that is etiologically related to his diabetes mellitus or aggravated by it, and if so to what extent it is aggravated by it.

In January 2013, a VA examination was conducted.  Hypertension, diagnosed in 1976 per Kaiser records, was noted.  The examiner opined that hypertension preceded diabetes by many years according to the documentation from Kaiser and that diabetes did not cause hypertension.  It was further observed that the course of hypertension over the years appeared relatively well controlled and stable with no indication of unusual aggravation.  The examiner also commented that the Veteran did not have renal disease to account for hypertension aggravation. 

In a remand issued in November 2013, the Board found that while the January 2013 VA examiner opined on the basis of causation, she failed to comply with the December 2012 remand on the basis of direct service connection.  The Board concluded that the Veteran's claims file must be sent to the January 2013 VA examiner for an addendum opinion addressing direct service connection; and requested that the examiner provide a rationale for opinion regarding "no indication of unusual aggravation".

In December 2013, an opinion was provided from the same VA examiner who had conducted the January 2013 VA examination and provided opinions at that time.  Review of available records was reflected.  The examiner opined that it was less likely than not that hypertension was incurred in or caused by service, as abnormal blood pressure readings were not shown in service, nor was hypertension diagnosed in service.  The examiner also opined that there was no evidence of aggravation of hypertension beyond the expected natural progression over time.  It was explained that diabetes mellitus would not cause aggravation of hypertension in the absence of renal disease, which the Veteran did not have.  

Private medical records from Kaiser were presented for the file in December 2013 and were accompanied by a waiver.  These records reflect on-going treatment for diabetes and hypertension, but contain no evidence pertinent to the etiology of hypertension inter-relationship between the two conditions.  

Analysis

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension is secondarily related to service-connected diabetes mellitus Type II, or that in the alternative it is related to herbicide exposure in service.  In this regard, the Veteran states he was stationed in Korea near the DMZ during 1968 and1969 and during this time he was exposed to various defoliants to knock down the weeds, etc (March 2008 VA Form 21-4138).  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including hypertension, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure do not include hypertension.  See 38 C.F.R. § 3.309(e).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present. In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown as early as 1980 in private medical records.  

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation. 

As an initial matter, there is no indication of in-service incurrence of hypertension, nor has the Veteran so contended.  His STRs are silent for any indication of treatment for hypertension, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  At the time of his separation examination, a normal blood pressure reading of 125/70 was made and the lungs, chest, and heart were described as normal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). The fact that the STRs and separation examination report failed to include a diagnosis or reference to hypertension weighs heavily against the claim based on the theory of direct service incurrence. 

The record also fails to show that hypertension manifested to a degree of 10 percent by August 1970 (within the first year following his active duty service discharge, in August 1969), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  In fact, clinical evidence reflects that a blood pressure reading made in 1973 was normal, and that hypertension was not initially identified/diagnosed until 1976, several years after the Veteran's discharge from service.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998). 

When addressed in 2013, a VA examiner opined that it was less likely than not that hypertension was incurred in or caused by service, as abnormal blood pressure readings were not shown in service, nor was hypertension diagnosed in service.  As the conclusions reached by the VA examiner in 2013 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Further, records reflect that the initial clinical diagnosis of hypertension was made in 1980, approximately a decade after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, continuity and chronicity of symptoms of hypertension is not established in this case. 

The Board has also considered whether the Veteran's hypertension could be due to exposure to Agent Orange.  Applicable regulations provide that a Veteran who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(1)(6)(iv).  The Veteran's unit identified as 2nd Bn, 32nd Inf, 7th Infantry Division, is one of the units recognized by the Department of Defense as having sustained exposure to herbicides in Korea; therefore in-service exposure to herbicides including Agent Orange is presumed. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  However, for purposes of the aforementioned section, the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Accordingly, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied. 

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between hypertension initially diagnosed years after service and herbicide exposure, sustained on a presumptive basis therein. 

The Veteran has also maintained that hypertension may be secondary to service connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

However, in this case the most probative evidence on file does not support a finding of a secondary relationship between hypertension and diabetes mellitus.  As a purely factual matter, hypertension was diagnosed as early as 1980, while diabetes was initially diagnosed 6 years later.  This fact is well established by the Veteran's private medical records, contrary to his (incorrect) testimony to the effect that diabetes was diagnosed in 1984 and hypertension was not diagnosed until 1996.  Hence, there is no basis for a finding of causation, as a diagnosis of hypertension preceded a diagnosis of diabetes my several years.   

Further, the file contains 3 competent, probative VA opinions to the effect that there is no secondary relationship between hypertension and diabetes mellitus based on aggravation.  On VA diabetes examination of November 2009, the examiner opined that she did not feel that essential hypertension was due to diabetes mellitus nor could she find any evidence that it was aggravated by it.  In a second VA opinion offered in January 2013, the examiner opined that hypertension preceded diabetes by many years according to the documentation from Kaiser and that diabetes did not cause hypertension.  It was further observed that the course of hypertension over the years appeared relatively well controlled and stable with no indication of unusual aggravation.  The examiner also commented that the Veteran did not have renal disease to account for hypertension aggravation.  In a clarifying opinion provided in December 2013, an opinion was provided from the same VA examiner who had conducted the January 2013 VA examination and provided opinions at that time.  The examiner opined that there was no evidence of aggravation of hypertension beyond the expected natural progression over time.  It was explained that diabetes mellitus would not cause aggravation of hypertension in the absence of renal disease, which the Veteran did not have.  

As the conclusions reached by the VA examiners were based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board acknowledges that the file contains a private medical opinion of Dr. J.A. dated October 6, 2009.  Therein, the doctor stated that the Veteran had diabetes, hypertension and erectile dysfunction and opined that these conditions were all interrelated, explaining that diabetes accelerates atherosclerosis which contributes to hypertension and is a primary cause through different mechanisms of his erectile dysfunction.  At this point, the Veteran does not have atherosclerosis.  Moreover, the doctor did not opine to the effect that diabetes caused or aggravated the Veteran's hypertension.  The statement simply reflects that the Veteran's has several medical conditions which co-exist, and gave a general explanation of how they might be inter-related, without indications of causation or aggravation relating to hypertension and diabetes.  Accordingly, the Veteran's testimony, the extent that he suggests that this opinion stands for a finding made by a physician of a secondary relationship between claimed hypertension and diabetes is a clear misinterpretation.  

To the extent that the Veteran himself asserts he suffers from a hypertension as a result of herbicide exposure in service or in the alternative secondary to diabetes, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link hypertension which initially manifested years after service, to service or any incident therein to include exposure to herbicides, or to a service-connected condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


